Title: General Orders, 9 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Feby 9th 1777.
Burlington.Bedford.


The General Court Martial held at Chatham, the 8th Inst: whereof Brigadier General St Clair was President, for the trial of Col. Mordecai Buckner, accused of “Shamefully Misbehaving before the Enemy, in thc Action of the 23rd of Jany last,” And of “Quitting his post and party in time of engagement”—have after mature consideration, sentenced the said Col. Mordecai Buckner, to be cashiered, and declared incapable of any military office, in the service of the United States.
The General & Commander in Chief, approves the sentence, and orders the said Col. Mordecai Buckner, forthwith to depart the American Army.
